DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 18-24, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishcer (5,839,667) in view of Wancho (6,854,668).
Regarding claim 1, Fishcer  discloses a pendent fire protection sprinkler comprising:
(A)    a sprinkler body (item 12) having an inlet (item 14) at an inlet end, and an outlet (item 18) at an outlet end, the sprinkler body defining a fluid passage and a sprinkler axis extending from the inlet to the outlet:
(B)    a pair of frame arms (items 22/24) that project from the inlet end toward the outlet end of the sprinkler body in an outlet direction, and meet at a distance from the outlet end of the sprinkler body to form a junction (see figure 1);
(C)    a plug (item 32) that seals the fluid passage;
(D)    a thermally responsive element (item 34) provided between the plug and the junction, and configured to maintain the plug in the fluid passage prior to actuation of the sprinkler; and

(a)    an annular, planar central portion (see below, circle in annotated figure) extending outward from the sprinkler axis along a plane that is perpendicular to the sprinkler axis, the central portion having a constant inner radius (item 74) and a constant outer radius (outer circle):
(b)    a first angled portion (top 54) extending directly outward by a length LI from the constant outer radius of the annular, planar central portion in a first direction that is perpendicular to the sprinkler axis (equivalent to the disclosed feature of the disclosure);
(c)    a second angled portion (bottom 54) extending directly outward by a length L2 from the constant outer radius of the annular, planar central portion in a second direction that is perpendicular to the sprinkler axis, and collinear with and opposite to the first direction (equivalent to the disclosed feature of the disclosure);
(d)    a third angled portion (left 54, flat) extending directly outward by a length L3 from the constant outer radius of the annular, planar central portion in a third direction that is perpendicular to the sprinkler axis, the first direction, and the second direction (equivalent to the disclosed feature of the disclosure, the Examiner notes that the adjacent 54’s between 56F and 56G constitute the entire third portion); and
(e)    a fourth angled portion (right 54, flat) extending directly outward by a length L4 from the constant outer radius of the annular, planar central portion in a fourth direction that is perpendicular to the sprinkler axis, and collinear with and opposite to the third direction (equivalent to the disclosed feature of the disclosure, the Examiner notes that the adjacent 54’s between 56E and 56H constitute the entire 4th portion), 
wherein (i) the first, second, third, and fourth angled portions are bent away from the frame arms in the outlet direction from the plane of the annular, planar central portion (see figures 1 and 6), (ii) the length LI is equal to the length L2 (see figure 5) (iii) the length L3 is equal to the length L4 (see figure 5) and wherein (iv) the length LI is greater than the length L3 (rounded extends longer than flat), such that the first and second angled portions are symmetrical to each other with respect to the sprinkler axis (top and bottom 54 appear to be symmetrical in shape thus would be symmetrical during the bend), and the third and fourth angled portions are symmetrical 
Fishcer does not explicitly teach the constant outer radius and thus the direct connections. The Examiner notes that this appears to be taught in Fishcer as well just not explicit, as evidenced by figure 1 as well as figure 6 via the component Dc which diameters are generally assumed to be circular thus having a constant radius.  The Examiner notes that the annotated figure below shows a circle where the constant outer radius would be which may anticipate the claim.
However, in the alternative, Wancho teaches a constant annular planar central portion (see figure 4, item 58) that the tines directly extend from.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to make a symmetrical planar portion as taught by Wancho to the system of Fishcer the motivation being the identical shape allows for easier manufacturability thus reducing costs.  

    PNG
    media_image1.png
    411
    395
    media_image1.png
    Greyscale

Regarding claim 8, Fishcer to specifically teach at an angle of at least 104 degrees and appear to teach around 100 degrees.
Wancho teaches a similar sprinkler in the same field of endeavor having angled portions at about 22.5 degrees (col. 5, lines 8-14) which is essentially 112.5 degrees. It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the angle of the tine portion since this 
Regarding claim 18, a modified Fishcer teaches a system further comprising a slot between the first angled portion and the third angled portion (at least one slot between, items 56).
Regarding claim 19, a modified Fishcer teaches a system further comprising a slot between the first angled portion and the fourth angled portion (at least one slot between, items 56).
Regarding claim 20, a modified Fishcer teaches a system further comprising a slot between the second angled portion and the third angled portion (at least one slot between, items 56).
Regarding claim 21, a modified Fishcer teaches a system further comprising further comprising a slot between the second angled portion and the fourth angled portion (at least one slot between, items 56).
Regarding claim 22, a modified Fishcer teaches a system further comprising further comprising a slot between each of the first, second, third, and fourth angled portions (at least one slot between all sections, items 56).
Regarding claim 23, a modified Fishcer teaches wherein an axis of each slot is offset from a radius of the central portion (see figure 5, noting that Asf is not aligned with radius, etc.).
Regarding claim 24, a modified Fishcer teaches wherein opposing slots are parallel to each other and offset from each other (see Asf versus Ash).
Regarding claim 27, a modified Fishcer teaches wherein the lengths LI and L2 are measured along a long axis L of the deflector (measured lengths may be done as such).

Regarding claim 30, a modified Fishcer teaches wherein a width of the coverage area along the short axis is less than a length of the coverage area along the long axis L (capable of, since deflector is long at a certain water pressure this would elongate the distance of the output of water and since the deflector is slightly elongated).
Response to Arguments
Applicant's arguments filed 9/23/2020 have been fully considered but they are not persuasive.
The Examiner notes that upon review of the amendment, the prior art of record appears to teach the limitations therein.  Applicant is arguing that Fishcer and Wancho only teach conventional circular spray patterns.  However, as described above, Fishcer appears to teach substantially all of the limitations of the claim, since Fishcer has a cut portion making the deflector oblong (albeit slightly).  The Examiner suggests focusing on the structural features of items 48 and 50.  Currently, Applicant only claims that the portions are “rectilinear”.  However, Fishcer clearly teaches the flat tines with three straight edges which may be categorized as rectilinear.  Fishcer does not teach opposing obtusely angled planar sections from the flat end section directly adjoining the slots as does the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752